IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs July 15, 2015

           STATE OF TENNESSEE v. SCOTT EDWARD ROBINS

             Direct Appeal from the Circuit Court for Marshall County
                       No. 14-CR-43     Lee Russell, Judge



              No. M2014-02372-CCA-R3-CD – Filed October 23, 2015



The Appellant, Scott Edward Robins, pled guilty in the Marshall County Circuit Court to
the initiation of a process intended to result in the manufacture of methamphetamine. The
trial court sentenced the Appellant to eleven years in the Tennessee Department of
Correction. On appeal, the Appellant challenges the trial court’s denial of alternative
sentencing. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ALAN E. GLENN, JJ., joined.

Donna Orr Hargrove, District Public Defender, and William J. Harold and Michael
Collins, Assistant District Public Defenders, for the Appellant, Scott Edward Robins.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Robert James Carter, District Attorney General; and Weakley E.
Barnard, Assistant District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       On June 18, 2014, the Marshall County Grand Jury returned a multi-count
indictment, charging the Appellant with the initiation of a process intended to result in
the manufacture of methamphetamine; possession of unlawful drug paraphernalia;
possession of less than .5 grams of methamphetamine with the intent to sell; possession
of less than .5 grams of methamphetamine with the intent to deliver; possession of less
than 1/2 ounce of marijuana; possession of tramadol, a Schedule IV controlled substance;
and possession of sertraline hydrochloride, a legend drug, without a prescription.

       On September 12, 2014, the Appellant pled guilty to the initiation of a process
intended to result in the manufacture of methamphetamine, a Class B felony, and the
remaining charges were dismissed. The plea agreement provided that the trial court
would determine the Appellant’s sentence.

        As a factual basis for the plea, the State said that the Appellant and a woman
rented a campsite in Henry Horton Park. On April 22, 1014, the rent for the campsite had
not been paid, and a park ranger was sent to the site to remove the Appellant’s
belongings. When the park ranger arrived, he found “all of the fixings” to manufacture
methamphetamine, including filters covered with residue. The ranger called officers
from the Chapel Hill Police Department, who were more experienced with
methamphetamine, and they came to the scene and confirmed his conclusions. At that
point, the officers were notified that the Appellant and the woman “had just come to pay”
and were returning to the campsite. The officers had a lengthy conversation with the
Appellant, during which he admitted that he had cooked methamphetamine and described
the process. The officers searched the Appellant’s car and found pseudoephedrine.

      After the State’s recitation of facts, the trial court asked the Appellant’s age, and
the Appellant responded that he was thirty-eight years old. The court asked if the
Appellant used methamphetamine, and the Appellant stated that he began using the drug
approximately five years earlier and that he had used it “heavily” during the past year.

       At the sentencing hearing, the State advised the court that the Appellant had two
convictions in Tennessee for the sale of marijuana and two out-of-state theft convictions.
The State noted that the Appellant was a standard, Range I offender. The State said that
the presentence report reflected that the Appellant had violated probation in the past, that
he had fourteen misdemeanor convictions, two felony convictions, and two out-of-state
theft convictions. The report also reflected that the Appellant was fired a couple of
months before his conviction and that the employer would not rehire him. The State
further noted, and defense counsel conceded, that the Appellant was on bond for charges
pending in Williamson County when the instant offense was committed.

       Defense counsel maintained that the Appellant had a life-long problem with drugs
and asked the court to order split confinement to give the Appellant an opportunity to
obtain long-term treatment. Defense counsel observed that some of the Appellant’s prior
felony convictions occurred when he was seventeen or eighteen years old, “half a lifetime
ago.” Further, defense counsel argued that almost all of the Appellant’s misdemeanor
convictions were drug or alcohol related. Defense counsel contended that the Appellant
had a good work history and that he lost his job due to his drug use.
                                            -2-
       The court noted that as a standard, Range I offender convicted of a Class B felony,
the Appellant was subject to a sentence of eight to twelve years. The court applied
enhancement factor (1), that the Appellant had a previous history of criminal convictions
or criminal behavior, in addition to those necessary to establish the appropriate range.
Tenn. Code Ann. ' 40-35-114(1). The court also applied enhancement factor (13)(A),
that the Appellant was on bond at the time the instant offense was committed. The court
found no mitigating factors and imposed a sentence of eleven years. Tenn. Code Ann. '
40-35-114(13)(A).

       Regarding alternative sentencing, the court found that the Appellant’s likelihood
for rehabilitation was poor and that he would likely reoffend if not in confinement.

       On appeal, the Appellant challenges the trial court’s denial of alternative
sentencing.

                                       II. Analysis

       Appellate review of the length, range, or manner of service of a sentence imposed
by the trial court are to be reviewed under an abuse of discretion standard with a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see
also State v. Pollard, 432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to
consecutive sentencing); State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012)
(applying the standard to alternative sentencing). In conducting its review, this court
considers the following factors: (1) the evidence, if any, received at the trial and the
sentencing hearing; (2) the presentence report; (3) the principles of sentencing and
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal
conduct involved; (5) evidence and information offered by the parties on enhancement
and mitigating factors; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; (7) any
statement by the appellant in his own behalf; and (8) the potential for rehabilitation or
treatment. See Tenn. Code Ann. '' 40-35-102, -103, -210; see also Bise, 380 S.W.3d at
697-98. The burden is on the appellant to demonstrate the impropriety of his sentence.
See Tenn. Code Ann. ' 40-35-401, Sentencing Comm’n Cmts.

       Initially, the State argues that the Appellant has waived the issue because he failed
to include the presentence report in the appellate record. It is the Appellant’s duty to
prepare a fair, accurate, and complete record on appeal to enable meaningful appellate
review. Tenn. R. App. P. 24(a). Ordinarily, the presentence report is a necessary part of
this court’s review without which we must presume that the sentences imposed are
correct. See State v. Beech, 744 S.W.2d 585, 588 (Tenn. Crim. App. 1987). However,

                                            -3-
we have determined that the record is adequate for appellate review of the sentence. See
Caudle, 388 S.W.3d at 279.

       The Appellant argues that the weight the trial court gave the various enhancement
factors did not comply with the purposes and principles of the sentencing act. We
disagree. The trial court’s imposition of sentence was consistent with the purposes and
principles of the Sentencing Act; accordingly, the sentence is presumptively correct, and
we cannot reweigh the enhancing and mitigating factors. See State v. Carter, 254 S.W.3d
335, 344-45 (Tenn. 2008).

       In contesting the denial of alternative sentencing, the Appellant “contends the
punishment imposed does not fit the crime or the offender.” However, the Appellant was
convicted of a Class B felony; therefore, he is not considered to be a favorable candidate
for alternative sentencing. Tenn. Code Ann. ' 40-35-102(6). Further, the Appellant
received a sentence of eleven years, making him ineligible for probation. See Tenn.
Code Ann. ' 40-35-303(a). Therefore, the trial court did not err in denying the Appellant
a probationary sentence.

        The record reflects that the Appellant has an extensive criminal history and that he
had violated probation on more than one occasion in the past. Moreover, despite
receiving probation, he has continued to violate the law, demonstrating a lack of
rehabilitative potential. We conclude that the record does not preponderate against the
trial court’s finding that the appellant was not an appropriate candidate for alternative
sentencing.

                                     III. Conclusion

       Accordingly, we affirm the judgment of the trial court.



                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -4-